Be It Remembered: That on May 14, 1923, there was filed in this court by Walter Aitken, as special counsel, a complaint accusing R. O. Lunke, an attorney and counselor at the bar of this court, of being guilty of violation of his oath and of his duties as such attorney and counselor at law, and *605of deceit and malpractice and crime involving moral turpitude; and that upon the filing of the complaint the Chief Justice of this court ordered that summons issue; that summons thereupon duly issued and the same, together with a copy of the complaint, was duly and regularly served upon the said R. 0. Lunke by the sheriff of Richland county, Montana, in said Richland county, on the sixteenth day of May, 1923; that thereafter and on the seventh day of June, 1923, the said R. 0. Lunke, in person, made his written appearance in said matter and asked that he be granted additional time in which to answer to the said complaint and the charges therein contained, and that the court thereupon granted to the said R. 0. Lunke additional time to and including the thirtieth day of June, 1923, in which to answer the same; that upon the twenty-eighth day of June, 1923, the said R. 0. Lunke addressed to the Chief Justice of this court a letter in which the said Lunke said that he, said Lunke, had been convicted of grand larceny on the twenty-seventh day of June, 1923, and therein returned his certificate of admission to practice in the supreme court of Montana to the court, requesting that the same be canceled and setting forth in the letter that he expected that his disbarment would follow as a result of the conviction; that thereafter and on the twelfth day of July, 1923, there was filed in this court a certified copy of a judgment-roll duly certified to by Guy L. Rood as clerk of the district court of the seventeenth judicial district of the state of Montana, in and for the county of Richland, in that certain cause entitled The State of Montana, Plaintiff, v. R. O. Lunke, Defendant, and from which said judgment-roll it duty appears to this court that the said R. 0. Lunke on the twenty-third day of May, 1923, by information duty filed in the district court of Richland county, was accused of having committed the crime of grand larceny in the said county of Richland, state of Montana, on or about the twentieth day of March, 1919; that said defendant duty entered his plea of not guilty of the offense charged; that thereafter he was tried upon the said information' before a jury, was found guilty *606of the crime of grand larceny and pursuant thereto the court entered judgment thereon to the effect that the said R. 0. Lunke having been found guilty of the crime of grand larceny be punished by imprisonment in the state prison of the state of Montana for the term of not less than one and not more than two years, upon which judgment duly given and made on the twenty-eighth day of June, 1923, the said R. 0. Lunke was remanded to the custody of the sheriff of the county of Richland, to be delivered by him into the custody of the proper officers of the state prison.
It is Therefore Ordered, Adjudged and Decreed that the said R. 0. Lunke be and he is hereby disbarred from his office as attorney and counselor at law in the state of Montana and his name is ordered stricken from the roll of attorneys and counselors of this court, and it is Further Ordered, Adjudged and Decreed that he is forever disbarred and prohibited from practicing law in the state of Montana.